Citation Nr: 0906171	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-27 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of a 
right ankle injury.

3.  Entitlement to service connection for residuals of a 
right arm injury.

4.  Entitlement to service connection for residuals of a 
right shoulder injury.

5.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to November 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs Regional Office in Waco, 
Texas.


FINDING OF FACT

The evidence, overall, does not show a confirmed diagnosis of 
bilateral hearing loss, residuals of a right ankle injury, 
residuals of a right arm injury, residuals of a right 
shoulder injury, or residuals of a back injury.


CONCLUSION OF LAW

Service connection for bilateral hearing loss, residuals of a 
right ankle injury, residuals of a right arm injury, 
residuals of a right shoulder injury, and residuals of a back 
injury, is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  In the absence of proof of a 
current disability, there can be no valid claim.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  The RO obtained VA outpatient 
treatment records through February 2007.  There is no 
confirmed diagnosis of bilateral hearing loss or of residuals 
of any injury to the right ankle, right arm, right shoulder, 
or the back.  The Board finds that the post-service treatment 
records in this case provide evidence against these claims, 
failing to indicate even the existence of a current problem. 

Based on the above, the evidence does not show any of these 
current disabilities, providing evidence against these 
claims.

The Veteran's service records were found to be unavailable.  
When service treatment records are lost or missing, VA has a 
heightened obligation to satisfy the duty to assist.  In this 
case, the Veteran's records appear to have been destroyed in 
the fire at the National Personnel Records Center in St. 
Louis, Missouri in July 1973.  Under such circumstances, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

No presumption, either in favor of the claimant or against 
VA, arises when there are lost or missing service records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) 
(Court declined to apply an "adverse presumption" against 
VA where records had been lost or destroyed while in 
Government control because bad faith or negligent destruction 
of the documents had not been shown).  

The only available STR, an examination conducted in October 
1946, indicated normal hearing and no musculoskeletal defects 
upon separation from service.  The Board finds that the 
separation examination provides limited probative evidence 
against these claims.

The post-service treatment records are silent for any 
complaints, treatment, or diagnoses regarding hearing loss or 
injuries of the right arm, right ankle, or right shoulder.  

The veteran served on active duty from May 1945 to November 
1946, more than 50 years ago.  In this case there is clearly 
no indication of a continuity of symptoms from 1946 to 2009.  
See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history in determining if service-connection is 
warranted, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  

While the Veteran has complained of back pain since 2005, 
stating that his back "just doesn't work", VA treatment 
personnel diagnosed gout and osteoarthritis.  There is no 
mention in the treatment records of any injury in service and 
no diagnosis of a back disability that could have been 
incurred in or caused by service from many years ago.

The Veteran stated on his substantive appeal VA Form 9 that 
the claimed injuries were the result of "accident, 5/1945, 
Camp Lee, Virginia".  However, the RO could not obtain 
evidence of such an accident, and the Veteran did not respond 
to the RO's requests for more information regarding the 
claimed accident.

Even if the Board assumes (based on the lost records and 
giving the Veteran all benefit of the doubt) that there was 
an injury in service more than 60 years ago, because there is 
no evidence of any of these current disabilities, the Board 
must deny the Veteran's claim of service connection for 
bilateral hearing loss and residuals of injuries to the right 
ankle, right arm, right shoulder, and back.  In denying his 
claims, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the Veteran's claims, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in June 2006 and August 2006 that fully 
addressed all three notice elements and were sent prior to 
the initial AOJ decision in this matter.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her or 
his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, because there is no competent medical evidence 
of the claimed disabilities, there is no need for an 
examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records through February 2007.  Significantly, neither the 
appellant nor his or her representative has identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


